Order entered August 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01175-CV

                     THE GOLD FEATHER, INC., ET AL., Appellants

                                                   V.

                     CITY OF FARMERS BRANCH, TEXAS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 11-14630-M

                                            ORDER
       The Court has before it appellants’ August 23, 2013 motion to extend time to file notice

of appeal. The Court GRANTS the motion and ORDERS that the notice of appeal tendered on

August 23, 2013 be timely filed as of that date.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE